FILE COPY




                                       M A N D A T E

TO THE 143RD DISTRICT COURT OF REEVES COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on February 28, 2018, the cause
upon appeal to revise or reverse your judgment between

MESA PETROLEUM PARTNERS LP,                                           Appellant,

No. 08-18-00004-CV                    and

BAYTECH LLP, PATRIOT RESOURCES,                                       Appellees,
INC., J. CLEO THOMPSON & JAMES CLEO
THOMPSON, JR., L.P., DELAWARE BASIN
RESOURCES LLC, BENJAMIN A.
STRICKLING, III AND OXY USA WTP, LP,

was determined; and therein our said Court made its order in these words:

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order costs of the appeal are taxed against the party incurring

same, and this decision be certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this May 24, 2018.

                                                   Denise Pacheco, Clerk




Trial Court No. 15-04-20996-CVR